Campbell, J.,
delivered the opinion of the court.
If it be true that an attorney for the prosecution of Welch procured himself to be summoned as a witness to appear before the grand jury, and by this means was introduced into their room, and addressed the grand jury, urging the finding of an indictment in this matter, the indictment should be quashed. Illegal or insufficient evidence before the grand jury will not be inquired into, but the array may be excepted to for fraud; and improper influences to secure an indictment may be inquired into, and should be, when properly alleged. In vain the constitution protects against being proceeded against criminally, by information, for an indictable’ offense, except in cases mentioned, if grand juries are to be swayed by malice or prejudice, or subjected to other influences than those recognized by law as legitimate and proper to guide them in their secret inquest. “ The recognition of such a mode of reaching grand juries (as was alleged in this case) would introduce a flood of evils, disastrous to the purity of the administration of criminal justice, and subversive of all public confidence in the action of these bodies.” It is true that one indicted is to be tried by his peers, and if falsely *343accused may expect a deliverance, but be is entitled to attack tbe prosecution in limine, where it i's procured by means unknown to and unsanctioned by law. The demurrer to. the rejoinder should have been overruled. ,,

Reversed, demurrer overruled, and eause remanded.